UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6319



TYREES COLOZA WHITEHEAD,

                                            Plaintiff - Appellant,

          versus


W. S. DICKERSON,

                                             Defendant - Appellee,

          and

CITY OF RICHMOND POLICE DEPARTMENT; CITY OF
RICHMOND,

                                                        Defendants,


UNITED STATES MARSHAL SERVICE,
                                                Party in Interest.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-91-220)


Submitted:   June 12, 1997                 Decided:   June 18, 1997
Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrees Coloza Whitehead, Appellant Pro Se. William Joe Hoppe,
Senior Assistant City Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the magistrate judge's order* denying relief
on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the magistrate judge's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Whitehead v. Dickerson, No. CA-91-220 (E.D. Va. Feb. 12,
1997). We deny his "Motion to Amend Pleading Per F.R.C.P. 15(A)"

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).

                                3